Citation Nr: 0941043	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-35 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypothyroidism 
(claimed as thyroid disability).

3.  Entitlement to service connection for lung disability, to 
include bronchitis and emphysema.

4.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 
1968 through September 3, 1972.  His service from September 
4, 1972 through March 14, 1973 was under conditions other 
than honorable.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A June 2007 rating decision 
denied entitlement to service connection for sleep apnea, 
thyroid disability, and lung disability.  The Veteran filed a 
notice of disagreement in July 2007.  An August 2007 rating 
decision denied entitlement to service connection for 
coronary artery disease.  The Veteran filed a notice of 
disagreement in September 2007.  A statement of the case was 
issued in October 2007 with regard to all issues, and a 
substantive appeal was received in November 2007.  The 
Veteran testified at a RO hearing in December 2008 and a 
Board hearing in May 2009; the transcripts are of record.


FINDINGS OF FACT

1.  At the May 6, 2009 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issue of entitlement to service 
connection for sleep apnea.

2.  Hypothyroidism was not manifested during service and is 
not otherwise related to the Veteran's active service, to 
include exposure to herbicides.  

3.  A lung disability, to include bronchitis and emphysema, 
was not manifested during service and is not otherwise 
related to the Veteran's active service, to include exposure 
to herbicides.

4.  Coronary artery disease was not manifested during 
service, was not exhibited within the first post service 
year, is not otherwise related to the Veteran's active 
service, and is not related to a service-connected disability 
or exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Hypothyroidism was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3  Lung disability, to include bronchitis and emphysema, was 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred in service due to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  Coronary artery disease was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
in service or due to herbicide exposure, and was not caused 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran withdrew his appeal of entitlement 
to service connection for sleep apnea at the Board hearing 
held in May 2009.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the 
issue of entitlement to service connection for sleep apnea is 
dismissed.

II.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in March 2007.  The letter predated the 
June 2007 and August 2007 rating decisions.  See id.  The 
VCAA letter notified the Veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Such notice also contained notice of the types of 
evidence necessary to establish a disability rating and 
effective date.  Id.; Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 
24, 2004).  

The Veteran has received all essential notice and has had a 
meaningful opportunity to participate in the development of 
his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  The Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, post-service VA and 
private medical records, and Social Security Administration 
(SSA) records.  The Veteran has testified that he sought 
treatment with a private physician, Dr. K. in 1973 or 1974 
for breathing problems, thyroid condition, and a heart 
murmur.  Dr. K. is deceased; however, at the May 2009 Board 
hearing the Veteran requested that the record remain open for 
30 days to attempt to obtain the records from Dr. K.'s widow.  
To date, the Veteran has not submitted any additional 
evidence in support of his claim.  As Dr. K. is deceased, 
there is otherwise no indication that any efforts to obtain 
these records would be successful.  There is otherwise no 
indication of relevant, outstanding records which would 
support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in June 2007 with 
an August 2007 addendum opinion with regard to whether the 
Veteran's coronary disease is related to his service-
connected diabetes mellitus.  With regard to the other 
issues, in the absence of evidence of such disabilities in 
service, and in the absence of a nexus opinion that links 
neuropathy to service or to a service-connected disability, 
development for a VA medical examination and opinion is not 
warranted.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

III.  Service connection

This appeal involves claims of service connection for thyroid 
disability, lung disability, and coronary artery disease.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records are devoid of any complaints 
relating to the thyroid, lungs, and cardiovascular system.  
On a Report of Medical History completed by the Veteran in 
December 1972, he checked the 'No' boxes for 'chronic or 
frequent colds,' 'shortness of breath,' 'pain or pressure in 
chest,' 'chronic cough,' 'palpitation or pounding heart,' 
'heart trouble,' and 'high or low blood pressure.'  The 
Veteran stated "I am in good health."  In a December 1972 
'Statement of Medical Condition' the Veteran checked the box 
corresponding to 'There has been no change in my medical 
condition.'  A Report of Medical Examination performed in 
December 1972 reflects that the Veteran's 'lungs and chest' 
and 'heart' were clinically evaluated as normal.  A January 
1973 chest x-ray examination was negative.

A September 1986 VA outpatient treatment record reflects a 
request to follow-up for hypertension and chronic obstructive 
pulmonary disease (COPD).  VA outpatient treatment records 
dated in April 1988 reflect that the Veteran was admitted for 
approximately three weeks for alcohol dependence.  On 
examination of the lungs, there were inspiratory and 
expiratory wheezes present bilaterally, especially in both 
lower lobes or lung fields.  His breathing was slightly 
labored.  On examination of the heart, S1, S2 were normal and 
there was no murmur or gallop heard.  A chest x-ray was 
negative.  The discharge diagnoses were alcohol dependence; 
pulmonary emphysema, bilateral, mild; hypertension; and, 
upper respiratory tract infection.  A July 1988 chest x-ray 
was negative.  An August 1988 treatment record reflects the 
Veteran's report that his shortness of breath began in 
Vietnam, with coughing and wheezing year around.  It was 
noted that he had never stopped smoking.  He denied asthma.  

The evidence of record reflects in a July 1995 decision, the 
SSA determined that effective February 1994, the Veteran was 
determined to be disabled due to severe COPD, 
hypersomnolence, atherosclerotic cardiovascular disease with 
angina-like pain, tobacco addiction, dysthymia, and alcohol 
dependence.

Private medical records dated in September 1994 from G.R.P., 
M.D., reflect that the Veteran experienced a myocardial 
infarction in February 1994.  He had a total circumflex 
lesion, underwent angioplasty.  He was evaluated for chest 
pain and shortness of breath.  It was noted that he has 
emphysema but still smokes against the advice of his prior 
physician.  The examiner's impression was coronary artery 
disease, angina, bronchitis in a smoker, and obstructive 
airways disease.  

A January 2005 private medical record from R.B.V., M.D., 
reflects a past medical history of hypertension since the 
1980's, myocardial infarction in 1995, hypothyroidism, COPD, 
and history of bronchitis.  

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
hypothyroidism, lung disability, and coronary artery disease.

With regard to the Veteran's claim of service connection for 
hypothyroidism, service treatment records are completely 
devoid of any symptoms or diagnosis of hypothyroidism.  The 
medical evidence of record does not reflect a diagnosis of 
hypothyroidism until January 2005, when a history of such 
disability was reflected.  The record does not reflect when 
hypothyroidism was initially diagnosed, and there is no prior 
medical evidence reflecting a diagnosis.  The Board 
acknowledges that the Veteran has testified that he sought 
treatment with the now deceased Dr. K. in 1973 or 1974 for a 
thyroid disability; however, he has not submitted any medical 
evidence to support such contention.  Thus, an initial 
diagnosis is reflected in a medical record generated over 33 
years after separation from service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  It is also relevant 
that the Veteran filed an initial claim for compensation in 
March 1997 and did not claim hypothyroidism due to service.  
This suggests that the Veteran did not have hypothyroidism at 
that time, or did not believe that his hypothyroidism was due 
to service.  

With regard to the Veteran's claim of entitlement to service 
connection for a lung disability, initially the Board 
acknowledges the Veteran's contention documented in a 1988 
clinical record that his shortness of breath and wheezing 
began during his service in Vietnam.  As detailed, however, 
the service treatment records completely contradict such 
contention made 15 years after separation from service.  
Service treatment records are completely devoid of any 
respiratory complaints or diagnosis of a chronic lung 
disability.  Likewise, as detailed the Veteran denied any 
respiratory symptomatology or complaints in December 1972, 
specifically denying shortness of breath and stating he was 
in "good health," and his lungs were clinically evaluated 
as normal by trained medical personnel.  Following service, 
the Board again acknowledges the Veteran's contention that he 
sought treatment with Dr. K. in 1973 or 1974 for breathing 
problems, but there is no medical evidence reflecting 
treatment for such symptoms or a respiratory diagnosis during 
that time period.  Thus, an initial diagnosis of COPD is 
documented in a September 1986 medical record, constituting 
over a 13 year period after separation from service.  See id.  

With regard to the Veteran's claim of entitlement to service 
connection for coronary artery disease, as detailed the 
service treatment records are completely devoid of any 
cardiovascular complaints or diagnoses.  Likewise, as 
detailed the Veteran denied any cardiovascular symptomatology 
or complaints in December 1972, stating he was in "good 
health," and his heart was clinically evaluated as normal by 
trained medical personnel.  Following service, the Board 
acknowledges the Veteran's contention that he sought 
treatment with Dr. K. in 1973 or 1974 for a heart murmur, but 
there is no medical evidence reflecting such treatment.  As 
detailed, a diagnosis of hypertension is initially reflected 
in a 1984 clinical record and the Veteran suffered a 
myocardial infarction in February 1994.  Thus, the Veteran's 
hypertension is reflected as being diagnosed over a decade 
after separation from service, and he suffered a heart attack 
over two decades after separation from service.  See id.  

The Veteran has variously suggested that his coronary artery 
disease is due to his service-connected diabetes mellitus and 
posttraumatic stress disorder (PTSD).  In June 2007, the 
Veteran underwent a VA examination to assess his diabetes 
mellitus, noting a date of onset of 2003.  The examiner 
provided a summary of possible complications.  With regard to 
a diagnosis of essential hypertension, the examiner stated 
that this was not a complication of diabetes and that it was 
not worsened or increased by his diabetes.  With regard to a 
diagnosis of coronary artery disease, the examiner stated 
that this was not a complication of diabetes as his coronary 
artery disease manifested many years before his diabetes was 
diagnosed.  The examiner stated that the Veteran's elevated 
blood sugar will cause further progression of his coronary 
artery disease.  

In an August 2007 addendum opinion, the examiner explained 
that diabetes and the hyperglycemia and hyperinsulinemia that 
go along with the disease will worsen underlying coronary 
artery disease.  Diabetes is both a risk factor for primary 
coronary artery disease but also has the potential to worsen 
underlying coronary artery disease.  The examiner stated that 
she did not know if the diabetes had worsened his coronary 
artery disease, but noted the potential for worsening his 
already known coronary artery disease.  Based on such medical 
opinion, it is clear that the Veteran's coronary artery 
disease is not proximately due to or the result of his 
service-connected diabetes mellitus, as his coronary artery 
disease pre-dated his diabetes by many years.  There is also 
no medical evidence or opinion that the Veteran's diabetes 
mellitus has aggravated his coronary artery disease, only the 
examiner's opinion that such service-connected disability 
could potentially worsen his coronary artery disease.  The 
examiner was unable to point to any current measurable 
increase in cardiovascular pathology attributable to the 
service-connected diabetes mellitus.  

As there is no medical evidence of a degree of worsening or 
aggravation at this juncture, there is no basis to grant 
service connection for coronary artery disease on the basis 
of aggravation of a nonservice-connected disability.  
38 C.F.R. § 3.310.  With regard to any relationship between 
his PTSD and coronary artery disease, the Veteran has 
testified that he believes his PTSD caused him to drink which 
caused his coronary artery disease.  The Veteran, however, 
has not submitted any medical evidence or statement in 
support of such contention.  The Veteran has not been shown 
to have the medical expertise necessary to render an opinion 
with regard to a diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran has also suggested that his claimed disabilities 
may be due to exposure to herbicides in service.  As the 
Veteran served in Vietnam during his period of honorable 
service during the applicable time period, he is presumed to 
have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  However, hyperthyroidism, COPD, and coronary artery 
disease do not trigger the regulatory provisions for 
presumptive service connection due to exposure to Agent 
Orange.  38 C.F.R. § 3.309(e).  In that regard, the Board 
notes that the Secretary has determined that there is no 
positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for respiratory disorders, other than respiratory cancers.  
See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).  A 
respiratory cancer diagnosis has not been rendered in this 
case.  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  There is otherwise no competent 
evidence to suggest a nexus between hyperthyroidism, lung 
disability, and coronary artery disease, and his exposure to 
herbicides in Vietnam.

The Board has considered the Veteran's own lay statements to 
the effect that his hyperthyroidism, lung disability, and 
coronary artery disease are causally related to his active 
service.  See Espiritu, 2 Vet. App. at 495.  The negative 
clinical and documentary evidence post-service for many years 
is more probative than the remote assertions of the Veteran.  
As noted above, the lack of continuity of treatment may bear 
in a merits determination on the credibility of the evidence 
of continuity of symptoms by lay parties.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).

Under these circumstances, the Board is unable to find that 
there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claims.  


ORDER

Service connection for sleep apnea is dismissed.

Service connection for hyperthyroidism is denied.

Service connection for lung disability, to include bronchitis 
and emphysema, is denied.

Service connection for coronary artery disease is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


